EXHIBIT 10.6

NOTICE OF CONFIDENTIALITY RIGHTS:  IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE
OR STRIKE ANY OF THE FOLLOWING INFORMATION FROM THIS INSTRUMENT BEFORE IT IS
FILED FOR RECORD IN THE PUBLIC RECORDS:  YOUR SOCIAL SECURITY NUMBER OR YOUR
DRIVER'S LICENSE NUMBER.

LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT
AND UCC FINANCING STATEMENT FOR FIXTURE FILING

by



TOR MINERALS INTERNATIONAL, INC.

a Delaware corporation,
as Grantor,



to


PRLAP, INC.,

a Texas corporation,

as Trustee,

for the benefit of
BANK OF AMERICA, N.A.,

a national banking association,
as Beneficiary

                                                                                                                                                           

This Instrument shall be effective as a

UNIFORM COMMERCIAL CODE FINANCING STATEMENT FILED AS A
FIXTURE FILING

By
Debtor:                         Tor Minerals International, Inc.

722 Burleson Street
P. O. Box 2544
Corpus Christi, Nueces County, Texas 78403

Attn:  Richard L. Bowers

To
Secured Party:              Bank of America, N.A.
                                    700 Louisiana Street, 7th Floor
                                    Houston, Texas 77002

                                    Attn:  Mark Montgomery

This Financing Statement covers goods described herein by item or type some or
all of which are affixed or are to be affixed to the real property described in
Exhibit A attached hereto.

Leasehold Deed of Trust

--------------------------------------------------------------------------------


TABLE OF CONTENTS

SECTION 1. DEFINITIONS. 1

SECTION 2. GRANT OF LIEN; HABENDUM CLAUSE. 5

2.1       Grant of Lien; Habendum Clause. 5

2.2       Subrogation. 5

SECTION 3. WARRANTIES AND REPRESENTATIONS. 5

3.1       Lien of this Instrument 5

3.2       Litigation. 5

3.3       Acknowledgment by Grantor 5

3.4       Environmental 6

SECTION 4. AFFIRMATIVE COVENANTS. 6

4.1       Payment and Performance. 6

4.2       Payment of Impositions. 6

4.3       Repair 6

4.4       Insurance. 6

4.5       Restoration Following Casualty. 7

4.6       Defense of Title. 7

4.7       Future Impositions. 7

4.8       Environmental Indemnification. 8

4.9       Information About Mortgaged Property. 8

4.10     Further Assurances. 8

4.11     Appraisal 8

SECTION 5. NEGATIVE COVENANTS. 8

5.1       Use Violations. 8

5.2       Alterations. 9

5.3       Prohibition on Transfer 9

5.4       Replacement of Fixtures and Personalty. 9

5.5       No Further Encumbrances. 9

SECTION 6. DEFAULT AND FORECLOSURE. 9

6.1       Remedies. 9

6.2       Divestment of Rights, Tenant at Sufferance. 12

6.3       Separate Sales. 12

6.4       Remedies Cumulative, Concurrent, and Nonexclusive. 12

6.5       Release of and Resort to Collateral 13

6.6       Waiver of Redemption, Notice, and Marshaling of Assets. 13

6.7       Discontinuance of Proceedings. 13

6.8       Application of Proceeds, Deficiency Obligation. 13

6.9       Purchase by Beneficiary. 14

6.10     Disaffirmation of Contracts. 14

6.11     Deficiency Suit 14

SECTION 7. CONDEMNATION.. 15

i

--------------------------------------------------------------------------------


SECTION 8. SECURITY AGREEMENT. 15

8.1       Security Interest 15

8.2       Financing Statements. 15

8.3       Uniform Commercial Code Remedies. 15

8.4       No Obligation of the Trustee or Beneficiary. 16

SECTION 9. CONCERNING THE TRUSTEE. 16

9.1       No Liability. 16

9.2       Retention of Monies. 16

9.3       Successor Trustee. 16

9.4       Succession Instruments. 16

9.5       Performance of Duties by Lenders. 17

SECTION 10. LEASEHOLD ESTATE. 17

10.1     Representations and Warranties. 17

10.2     Covenants. 17

10.3     Right of Beneficiary to Perform.. 18

10.4     Term of Mortgaged Lease. 18

10.5     No Merger of Estates. 18

10.6     Estoppel Certificates. 19

10.7     Anti-Assignment Provisions. 19

SECTION 11. MISCELLANEOUS. 19

11.1     Survival of Obligations. 19

11.2     Covenants Running with the Land. 19

11.3     Recording and Filing. 19

11.4     Notices. 20

11.5     No Waiver 20

11.6     Beneficiary's Right to Pay Indebtedness or Perform Obligations. 20

11.7     Limitation on Effectiveness of Lien. 20

11.8     Governing Law.. 21

11.9     Multiple Counterparts and Facsimile Signatures. 21

11.10   Arbitration; Waiver of Jury Trial. 21

11.11   Entirety. 22

Leasehold Deed of Trust                                                         
ii

--------------------------------------------------------------------------------


EXHIBITS

Exhibit A         Description of Land

Exhibit B         Permitted Encumbrances

1

--------------------------------------------------------------------------------


leasehold DEED OF TRUST, SECURITY AGREEMENT
AND UCC FINANCING STATEMENT FOR FIXTURE FILING

STATE OF TEXAS                  §
                                                §
COUNTY OF NUECES           §

This LEASEHOLD DEED OF TRUST, SECURITY AGREEMENT AND UCC FINANCING STATEMENT FOR
FIXTURE FILING (as amended, restated, or supplemented, this "Deed of Trust") is
executed as of December 13, 2005, by TOR MINERALS INTERNATIONAL, INC., a
Delaware corporation ("Grantor"), to PRLAP, Inc., a Texas corporation, Trustee,
and its successors in the trust hereby created (such Trustee and any successors
in trust, the "Trustee") for the benefit of Bank of America, N.A., a national
banking association ("Beneficiary").


SECTION 1.         DEFINITIONS

.  Unless otherwise defined in this Deed of Trust, or unless the context
otherwise requires, each capitalized term used in this Deed of Trust shall have
the meaning given such term in the Loan Agreement, as hereinafter defined.  As
used in this Deed of Trust, the following terms shall have the following
meanings:

Beneficiary means Bank of America, N.A., a national banking association, and its
successors and assigns.

Debtor Relief Laws means Title 11 of the United States Code and all other
applicable liquidation, conservatorship, bankruptcy, fraudulent transfer,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

Default means an "Event of Default" as defined in the Loan Agreement.

Fixtures means all materials, supplies, equipment, apparatus, and other items
now or hereafter attached to, installed on or in the Land or the Improvements,
or which in some fashion are deemed to be fixtures to the Land or Improvements
under the laws of the State of Texas, including the Texas Business and Commerce
Code, other than those owned by tenants under any Lease.  The term "Fixture"
shall include, without limitation, all items of Personalty to the extent that
the same may be deemed fixtures under applicable law or Legal Requirements.

Governmental Authority means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government.

Grantor means the above defined Grantor and any and all subsequent record or
equitable owners of the Mortgaged Property.

Leasehold Deed of Trust                                                         
1

--------------------------------------------------------------------------------


Impositions means all real estate and personal property taxes; water, gas,
sewer, electricity, and other utility rates and charges; charges for any
easement, license, or agreement maintained for the benefit of the Mortgaged
Property, and all other taxes, standby fees, charges, and assessments and any
interest, costs, or penalties with respect thereto of any kind and or character
whatsoever which at any time before or after the execution of this Deed of Trust
may be assessed, levied, or imposed upon the Mortgaged Property or the
ownership, use, occupancy, or enjoyment thereof.

Improvements means all buildings, structures, open parking areas, and other
improvements, and any and all accessions, additions, replacements,
substitutions, or alterations thereof or appurtenances thereto, now or at any
time hereafter situated, placed, constructed, or renovated upon the Land or any
part thereof.

Indebtedness means (a) the Obligation (as defined below), including, without
limitation, amounts that would become due but for operation of any applicable
provision of Title 11 of the United States Code (including 11 U.S.C. §§ 502 and
506), together with all pre- and post-maturity interest thereon, which shall
include, without limitation, all post-petition interest if Grantor voluntarily
or involuntarily files for bankruptcy protection, (b) all indebtedness,
liabilities, and obligations of Grantor arising under this Deed of Trust, (c)
interest accruing on, and reasonable attorneys' fees, court costs, and other
costs of collection reasonably incurred in the collection or enforcement of, any
of the indebtedness, liabilities, or obligations described in clauses (a) and
(b) above, and (d) any and all renewals and extensions of, or amendments to, any
of the indebtedness, liabilities, and obligations described in clauses (a)
through (c) above, together with all funds hereafter advanced by Beneficiary to
or for the benefit of Grantor as contemplated by any covenant or provision
contained in any Loan Document including this Deed of Trust, it being
contemplated that Grantor may hereafter become indebted to Beneficiary in
further sum or sums.

Land means the real estate or any interest therein described in Exhibit A
attached hereto and made a part hereof, together with all Improvements and
Fixtures and all rights, titles, and interests appurtenant thereto.

Laws means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, requests, licenses, authorizations and permits
of, and agreements with, any Governmental Authority (whether or not such orders,
requests, licenses, authorizations, permits or agreements have the force of
law).

Leases means any and all leases, subleases, licenses, concessions, or other
agreements (written or oral, now or hereafter in effect) which grant a
possessory interest in and to, or the right to extract from, mine, occupy, sell
or use the Mortgaged Property, and all other agreements, including, but not
limited to, utility contracts, maintenance agreements, and service contracts
which in any way relate to the use, occupancy, operations, maintenance,
enjoyment, or ownership of the Mortgaged Property, save and except any and all
leases, subleases, or other agreements pursuant to which Grantor is granted a
possessory interest in the Land.

Leasehold Deed of Trust                                                         
2

--------------------------------------------------------------------------------


Legal Requirements means (a) any and all present and future Laws in any way
applicable to Grantor, or the Mortgaged Property, including but not limited to
those respecting the ownership, use, occupancy, possession, operation,
maintenance, alteration, repair, or reconstruction thereof, (b) Grantor's
presently or subsequently effective organizational documents, (c) any and all
Leases and other contracts (written or oral) of any nature to which Grantor may
be bound, and (d) any and all restrictions, reservations, conditions, easements,
or other covenants or agreements of record affecting the Mortgaged Property.

Lien means any lien (statutory or other), mortgage, security interest, financing
statement, collateral assignment, pledge, assignment, charge, hypothecation,
deposit arrangement or preference, priority or other security interest or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, and any financing lease
having substantially the same economic effect as any of the foregoing), or
encumbrance of any kind, and any other right of or arrangement with any creditor
(whether based on common law, constitutional provision, statute or contract) to
have its claim satisfied out of any property or assets, or their proceeds,
before the claims of the general creditors of the owner of the property or
assets.

Mortgaged Lease means that (i) that certain lease agreement dated April 14,
1987, between the Port of Corpus Christi Authority of Nueces County, Texas, as
lessor, and Grantor, as lessee (as amended by that certain Amendment of Leases
dated July 11, 2000, that certain Second Amendment of Leases dated May 13, 2003,
and that certain Third Amendment of Leases dated November 15, 2005), pursuant to
which Grantor, as lessee, leases the portion of the Land more particularly
described therein, and (ii) that certain lease agreement dated January 12, 1988,
between the Port of Corpus Christi Authority of Nueces County, Texas, as lessor,
and Grantor, as lessee (as amended by that certain Amendment of Leases dated
July 11, 2000, that certain Second Amendment of Leases dated May 13, 2003, and
that certain Third Amendment of Leases dated November 15, 2005), pursuant to
which Grantor, as lessee, leases the portion of the Land more particularly
described therein.

Mortgaged Property means the Land, Improvements, Fixtures, Personalty, Leases,
and Rents, together with:


(A)                ALL RIGHTS, PRIVILEGES, TENEMENTS, HEREDITAMENTS,
RIGHTS‑OF‑WAY, EASEMENTS, APPENDAGES, AND APPURTENANCES IN ANYWISE APPERTAINING
THERETO, AND ALL OF GRANTOR'S RIGHT, TITLE AND INTEREST IN AND TO ANY STREETS,
WAYS, ALLEYS, STRIPS, OR GORES OF LAND ADJOINING THE LAND OR ANY PART THEREIN;


(B)                ALL BETTERMENTS, ACCESSIONS, ADDITIONS, APPURTENANCES,
SUBSTITUTIONS, REPLACEMENTS, AND REVISIONS THEREOF AND THERETO AND ALL
REVERSIONS AND REMAINDERS THEREIN; AND


(C)                ALL OTHER INTEREST OF EVERY KIND AND CHARACTER WHICH GRANTOR
NOW HAS OR AT ANYTIME HEREAFTER ACQUIRES IN AND TO THE ABOVE DESCRIBED AND ALL
PROPERTY WHICH IS USED OR USEFUL IN CONNECTION THEREWITH, INCLUDING RIGHTS OF
INGRESS AND EGRESS, EASEMENTS, LICENSES, AND ALL REVERSIONARY RIGHTS OR
INTERESTS OF GRANTOR WITH RESPECT TO SUCH PROPERTY.  TO THE EXTENT PERMITTED BY
APPLICABLE LAW AND THE LEGAL REQUIREMENTS, ALL OF THE PERSONALTY AND FIXTURES
ARE TO BE DEEMED AND HELD TO BE A PART OF AND AFFIXED TO THE LAND.  THE ESTATE
OF GRANTOR IN AND TO THE LAND AND IMPROVEMENTS IS A LEASEHOLD ESTATE, AND THIS
CONVEYANCE INCLUDES ALL OF THE LEASEHOLD ESTATE AND INTERESTS OF GRANTOR IN AND
TO THE LAND CREATED BY THE MORTGAGED LEASE, TOGETHER WITH ANY AND ALL OTHER,
FURTHER OR ADDITIONAL TITLE, ESTATES, INTERESTS, OR RIGHTS WHICH MAY AT ANY TIME
BE ACQUIRED BY GRANTOR, UNDER THE MORTGAGED LEASE OR OTHERWISE, IN OR TO THE
LAND.

As used in this Deed of Trust, the term "Mortgaged Property" is expressly
defined as meaning all or any portion of the above and any interest therein.

Leasehold Deed of Trust                                                         
3

--------------------------------------------------------------------------------


Loan Agreement means that certain Second Amended and Restated Loan Agreement
dated December 21, 2004, between Grantor and Beneficiary, as amended,
supplemented, restated or otherwise modified from time to time.

Obligation means all present and future debt, liabilities and obligations
(including the obligations under any Swap Contract), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, and all renewals, increases and extensions thereof, or any part
thereof, now or in the future owed to Assignee by Assignor under any Loan
Document, together with all interest accruing thereon, reasonable fees, costs
and expenses payable under the Loan Documents or in connection with the
enforcement of any rights under the Loan Documents, including interest and fees
that accrue after the commencement by or against Assignee of any proceeding
under any Debtor Relief Law naming such party as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

Permitted Encumbrances means (a) the Liens, easements, building lines,
restrictions, security interests, and other matters (if any) as set out on
attached Exhibit B and (b) the Liens in favor of Beneficiary.

Person means any individual, partnership, limited partnership, corporation,
limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, syndicate, Governmental Authority or
other entity or organization of whatever nature.

Leasehold Deed of Trust                                                         
4

--------------------------------------------------------------------------------


Personalty means all of Grantor's right, title, and interest in and to all
tangible and intangible personal property, whether or not Fixtures or otherwise
constituting fixtures under the Texas Business and Commerce Code, including all
equipment, inventory, goods, consumer goods, accounts, chattel paper,
instruments, money, general intangibles, documents, minerals, crops, and timber
(as those terms are defined in the Texas Business and Commerce Code) which are
attached to, installed, placed or used on or in connection with, or is acquired
for such attachment, installation, placement, or use, or which arises out of the
improvement, financing, leasing, operation, or use of, the Land, the
Improvements, Fixtures, or other goods located on the Land or Improvements,
together with all additions, accessions, accessories, amendments, and
modifications thereto, extensions, renewals, enlargements, and proceeds thereof,
substitutions therefor, and income and profits therefrom.  The following are
included, without limitation, in the definition of Personalty: furnishings,
building materials, supplies, machines, engines, boilers, stokers, pumps, fans,
vents, blowers, dynamos, furnaces, elevators, ducts, shafts, pipes, furniture
cabinets, shades, blinds, screens; plumbing, heating, air conditioning,
lighting, lifting, ventilating, refrigerating, cooking, medical, laundry and
incinerating equipment; partitions, drapes, carpets, rugs and other floor
coverings, and awnings; call and sprinkler systems, fire prevention and
extinguishing apparatus and equipment, water tanks, compressors, vacuum cleaning
systems; disposals, swimming pools, dishwashers, ranges, ovens, kitchen
equipment, and cafeteria equipment; recreational equipment; loan commitments,
financing arrangements, bonds, leases, licenses, permits, sales contracts,
insurance policies, and the proceeds therefrom, plans and specifications,
surveys, rent rolls, books and records, funds, bank deposits; all trademarks,
service marks, trade names, and symbols used in connection therewith; any award,
remuneration, settlement, or compensation heretofore made or hereafter to be
made by any Tribunal to Grantor, including those for any vacation of or change
of grade in any streets affecting the Land or the Improvements; all plans and
specifications for the Improvements; all contracts and subcontracts relating to
the Improvements; all deposits (including tenants' security deposits), funds,
accounts, contract rights or documents; arising from or by virtue of any
transactions involving an interest in the property described herein; all
permits, licenses, franchises, certificates, and other rights and privileges
obtained in connection with the property described herein; all proceeds arising
from or by virtue of the sale, lease, or other disposal of all or any part of
the Mortgaged Property (consent to same not granted or to be implied hereby);
and all proceeds (including premium refunds) payable or to be payable under each
policy of insurance relating to the Mortgaged Property.

Rents means all of the rents, revenues, income, proceeds, royalties, profits,
and other benefits paid or payable for using, leasing, licensing, possessing,
operating from or in, residing in, selling, mining, extracting, or otherwise
enjoying or using the Mortgaged Property.


SECTION 2.         GRANT OF LIEN; HABENDUM CLAUSE.


2.1               GRANT OF LIEN; HABENDUM CLAUSE

.  To secure the full and timely payment of the Indebtedness and the full and
timely performance and discharge of Grantor's obligations under this Deed of
Trust, Grantor has GRANTED, BARGAINED, SOLD, and CONVEYED, and by these presents
does GRANT, BARGAIN, SELL, and CONVEY unto the Trustee the Mortgaged Property,
subject to the Permitted Encumbrances, TO HAVE AND TO HOLD the Mortgaged
Property unto the Trustee, the Trustee's successors in trust, and the Trustee's
assigns forever, in trust with power of sale, and Grantor does hereby bind
itself, its successors, legal representatives, and assigns to warrant and
forever defend the title to the Mortgaged Property unto the Trustee against
every Person whomsoever lawfully claiming or to claim the same or any part
thereof by, through or under Grantor, but not otherwise; provided that, if the
Indebtedness has been irrevocably paid in full and the Beneficiary's commitment
to lend under the Loan Agreement has finally terminated, then the Liens,
security interests, estates, and rights granted in this Deed of Trust shall
terminate; otherwise the same shall remain in full force and effect.


2.2               SUBROGATION

.  The Trustee and Beneficiary are hereby subrogated to the claims and liens of
all parties whose claims or liens are fully or partially discharged or paid with
the proceeds of the Indebtedness secured by this Deed of Trust, notwithstanding
that such claims or liens may have been cancelled and satisfied of record.


SECTION 3.         WARRANTIES AND REPRESENTATIONS

.  Grantor acknowledges that certain representations and warranties in the Loan
Agreement are applicable to it and confirms that each such representation and
warranty is true and correct.  Furthermore, Grantor hereby unconditionally
warrants and represents to the Beneficiaries as follows:


3.1               LIEN OF THIS INSTRUMENT

.  This Deed of Trust constitutes a valid, subsisting lien on the Land, the
Improvements, and the Fixtures, and a valid, subsisting security interest in and
to the Personalty.


3.2               LITIGATION

.  There are no actions, suits, or proceedings pending or, to the knowledge of
Grantor, threatened against or affecting the Mortgaged Property or involving the
validity or enforceability of this Deed of Trust or the priority of the lien and
security interest hereof.


3.3               ACKNOWLEDGMENT BY GRANTOR

Leasehold Deed of Trust                                                         
5

--------------------------------------------------------------------------------


.  Grantor acknowledges that the execution and delivery of this Deed of Trust is
a requirement to Beneficiary's extension of credit to Grantor under the Loan
Agreement and is an integral part of the transactions contemplated by the Loan
Documents and is a condition precedent to the effectiveness of the Loan
Agreement.


3.4               ENVIRONMENTAL

.  In addition to the representations set out above, Grantor expressly
incorporates into this Deed of Trust, and restates, the representation set forth
in Section 3.J of the Loan Agreement.


SECTION 4.         AFFIRMATIVE COVENANTS

.  Grantor acknowledges that certain covenants in the Loan Agreement are
applicable to it and Grantor covenants and agrees to comply with each of them. 
Furthermore, Grantor hereby unconditionally covenants and agrees with
Beneficiary as follows, until the entire Indebtedness is paid and performed in
full and the Beneficiary's commitment to lend under the Loan Agreement is
finally terminated:


4.1               PAYMENT AND PERFORMANCE

.  Grantor will pay the Indebtedness as and when called for in the Loan
Documents and will perform all of its obligations under this Deed of Trust on or
before the dates they are to be performed.


4.2               PAYMENT OF IMPOSITIONS

.  Grantor will pay and discharge, or cause to be paid and discharged, the
Impositions and Grantor's obligations to materialmen, mechanics, carriers,
warehousemen, or other like Persons as and when required to be paid pursuant to
the terms of the Loan Agreement unless contested in good faith by appropriate
proceedings.


4.3               REPAIR

.  Grantor will keep the Mortgaged Property in good order and condition and
presenting a good appearance and will make all repairs and replacements,
renewals, additions, betterments, improvements and alterations thereof and
thereto, interior and exterior, structural and nonstructural, ordinary and
extraordinary, foreseen and unforeseen, which are necessary or reasonably
appropriate to keep same in such order and condition.  Grantor will also use its
best efforts to prevent any act or occurrence which might materially impair the
value or usefulness of the Mortgaged Property for its intended usages as set
forth in any plans and specifications for the Improvements submitted to
Beneficiary or in the Loan Documents.  In instances where repairs, replacements,
renewals, additions, betterments, improvements, or alterations are required in
and to the Mortgaged Property on an emergency basis to prevent loss, damage,
waste or destruction thereof, Grantor shall proceed to construct same, or cause
same to be constructed, notwithstanding anything to the contrary contained in
Section 5.2 below; provided that, in instances where such emergency measures are
to be taken, Grantor will promptly notify Beneficiary in writing of the
commencement of such emergency measures and, when same are completed, the
completion date and the measures actually taken.


4.4               INSURANCE

Leasehold Deed of Trust                                                         
6

--------------------------------------------------------------------------------


.  In addition to the requirements of Section 4.E of the Loan Agreement, Grantor
shall obtain and maintain insurance upon and relating to the Mortgaged Property
insuring against personal injury and death, loss by fire and such other hazards,
casualties, and contingencies (including but not limited to fire, lightning,
hail, windstorm, explosion, malicious mischief, vandalism, and rent loss or
extra expense insurance covering loss of Rents) as are covered by extended
coverage policies in effect where the Land is located and such other risks as
may be reasonably specified by Beneficiary from time to time, all in such
amounts and with such insurers of recognized responsibility as are reasonably
acceptable to Beneficiary; provided that, absent written direction from
Beneficiary, such insurance shall be in an amount not less than the full
insurable replacement value of the Mortgaged Property.  If, and to the extent
that the Mortgaged Property is located within an area that has been or is
hereafter designated or identified as an area having any type of flood,
mudslide, or flood-related erosion hazard by the Federal Emergency Management
Agency or by such other official as shall from time to time be authorized by
federal or state law to make such designation pursuant to the National Flood
Insurance Act of 1968, as such act may from time to time be amended and in
effect, or pursuant to any other national or state program of flood insurance,
Grantor shall carry flood insurance with respect to the Mortgaged Property in an
amount not less than the maximum amount available under the Flood Disaster
Protection Act of 1973 and the regulations issued pursuant thereto, as amended
from time to time, in form complying with the "insurance purchase" requirement
of that Act.  Each insurance policy issued in connection with the Mortgaged
Property shall provide, by way of endorsements, riders, or otherwise, that
proceeds will be payable to Beneficiary as its interest may appear and should be
cancelable only after Beneficiary is given thirty (30) days written notice of
such cancellation.  All renewal and substitute policies of insurance or
certified copies thereof shall be delivered at the office of Beneficiary,
premiums then due and payable paid, at least fifteen (15) days before
termination of policies theretofore delivered to Beneficiary.  Beneficiary shall
have the right, but not the obligation, to make premium payments, at Grantor's
expense, to prevent any cancellation, endorsement, alteration or reissuance, and
such payments shall be accepted by the insurer to prevent same.


4.5               RESTORATION FOLLOWING CASUALTY

.  If any act or occurrence of any kind or nature (including any casualty for
which insurance was not obtained or obtainable) shall result in damage to or
loss or destruction of the Mortgaged Property, Grantor shall give notice thereof
to Beneficiary.  If any of the Mortgaged Property covered by insurance is
destroyed or damaged by any casualty against which insurance shall have been
required hereunder, the Beneficiary shall have the right to collect, and the
Grantor hereby assigns to Beneficiary, any an all monies that may become payable
under any insurance policies required hereunder by reason of damage to, or loss
or destruction of the Mortgaged Property or any part thereof.  Beneficiary may
apply said monies, or any part thereof, to the Obligation in the order and
manner in its sole discretion. 


4.6               DEFENSE OF TITLE

.  If the title of the Trustee to, or the interest of Beneficiary in, the
Mortgaged Property or any part thereof, shall be endangered or shall be
attacked, directly or indirectly, Grantor shall, at Grantor's expense, take all
necessary and proper steps for the defense of such title or interest, including
the employment of counsel, the prosecution or defense of litigation, and the
compromise or discharge of claims made against such title or interest in the
Mortgaged Property.  In the event of Grantor's failure or inability to proceed
initially as provided above, the Trustee and Beneficiary or either of them
(whether or not named as parties to legal proceedings with respect thereto) are
hereby authorized and empowered to take, at Grantor's expense, such additional
steps as in their reasonable judgment may be necessary or proper for the defense
of any such legal proceedings or the protection of the validity or priority of
this Deed of Trust and the rights, titles, liens and security interests created
or evidenced hereby.


4.7               FUTURE IMPOSITIONS

Leasehold Deed of Trust                                                         
7

--------------------------------------------------------------------------------


.  If at any time any law shall be enacted imposing or authorizing the
imposition of any tax upon this Deed of Trust or upon any rights, titles, liens,
or security interests created hereby, or any part thereof, Grantor shall
promptly pay all such taxes to the extent it can lawfully do so.  In the event
of the enactment of such a law, if it is unlawful for Grantor to pay such taxes,
payment of such tax shall be deemed an obligation which Beneficiary may pay
pursuant to Section 10.6 of this Deed of Trust.


4.8               ENVIRONMENTAL INDEMNIFICATION

.  In addition to the covenants set out in Sections 4 and 5 of this Deed of
Trust, Grantor expressly incorporates into this Deed of Trust, and restates, the
indemnification set forth in Section 10.L of the Loan Agreement.


4.9               INFORMATION ABOUT MORTGAGED PROPERTY

.  Grantor will maintain at its chief executive office, a current record of the
location of all Mortgaged Property, and furnish to Beneficiary, at such
intervals as Beneficiary may reasonably request, lists, descriptions, and other
information as may be necessary or proper to keep Beneficiary informed with
respect to the identity, location, status, condition and value of the Mortgaged
Property.  Grantor will promptly notify Beneficiary of any change in any
material fact or circumstance represented or warranted by Grantor with respect
to any of the Mortgaged Property, or any material claim, action or proceeding
affecting title to any of the Mortgaged Property.


4.10            FURTHER ASSURANCES

. Grantor will from time to time promptly execute and deliver to Beneficiary all
such other assignments, certificates, supplemental documents, and financing
statements, and do all other acts or things as Beneficiary may reasonably
request in order to more fully create, evidence, perfect, continue and preserve
the priority of the Lien created by this Deed of Trust.


4.11            APPRAISAL

.  Grantor shall be liable for the costs, fees, and expenses relating to (a) the
appraisal of the Mortgaged Property to be delivered prior to the date of this
Deed of Trust, (b) one additional appraisal of the Mortgaged Property if
required by Beneficiary in its reasonable judgment and in accordance with its
customary practices prior to full and complete payment of the Indebtedness, and
(c) any appraisal of the Mortgaged Property as may be required by government
regulators or auditors or the Beneficiary's internal policies.  Grantor is
required to reimburse Beneficiary for the cost and expense of any appraisal
obtained in connection with this Deed of Trust.  Such reimbursement shall be due
within ten (10) days after Beneficiary's written request for reimbursement.


SECTION 5.         NEGATIVE COVENANTS

.  Grantor acknowledges that certain covenants in the Loan Agreement are
applicable to it and covenants and agrees to comply with each of them. 
Furthermore, Grantor hereby covenants and agrees that, until the entire
Indebtedness is paid in full and the Beneficiary's commitment to lend under the
Loan Agreement is finally terminated:


5.1               USE VIOLATIONS

Leasehold Deed of Trust                                                         
8

--------------------------------------------------------------------------------


.  Grantor will not use, maintain, operate, or occupy, or allow the use,
maintenance, operation, or occupancy of the Mortgaged Property in any manner
which, in case of any of the following would constitute a Material Adverse
Event, (a) violates any Legal Requirement, (b) may be dangerous unless
safeguarded as required by law, or (c) constitutes a public or private nuisance.


5.2               ALTERATIONS

.  Grantor will not commit or permit any waste of the Mortgaged Property that
would constitute a Material Adverse Event on its value as security for the
Indebtedness and will not (subject to the provisions of Section 4.3 herein),
without the advance written notice to Beneficiary, make or permit to be made any
alterations or additions to the Mortgaged Property of a material nature.


5.3               PROHIBITION ON TRANSFER

.  Grantor will not sell, trade, transfer, assign, exchange, or otherwise
dispose of any of the Mortgaged Property.


5.4               REPLACEMENT OF FIXTURES AND PERSONALTY

.  Grantor will not, without Beneficiary's prior written consent, permit any of
the Fixtures or Personalty to be removed at any time from the Land or
Improvements unless the removed item is removed temporarily for maintenance and
repair or, if removed permanently, is replaced by an article of equal
suitability and value, owned by Grantor, free and clear of any lien or security
interest except such as may be first approved in writing by Beneficiary or any
Permitted Encumbrance.


5.5               NO FURTHER ENCUMBRANCES

.  Grantor will not, without Beneficiary's prior written consent, create, place,
suffer, or permit to be created or placed or, through any act or failure to act,
acquiesce in the placing of or allow to remain, any mortgage, pledge, lien
(statutory, constitutional, or contractual), security interest, encumbrance, or
charge on, or conditional sale or other title retention agreement, regardless of
whether same are expressly subordinate to the liens of the Loan Documents, with
respect to the Mortgaged Property, other than the Permitted Encumbrances.


SECTION 6.         DEFAULT AND FORECLOSURE.


6.1               REMEDIES

.  If a Default occurs and is continuing, Beneficiary may, in accordance with
the Loan Agreement, by and through the Trustee or otherwise, exercise any or all
of the following rights, remedies and recourses to the extent permitted by
applicable Law:


(A)                DECLARE THE INDEBTEDNESS IMMEDIATELY DUE AND PAYABLE IN
ACCORDANCE WITH THE TERMS OF THE LOAN AGREEMENT WHEREUPON THE SAME SHALL BECOME
IMMEDIATELY DUE AND PAYABLE.  EXCEPT AS EXPRESSLY PROVIDED IN THE LOAN
AGREEMENT, GRANTOR EXPRESSLY WAIVES ANY NOTICE OF INTENT TO ACCELERATE, NOTICE
OF ACCELERATION, OR ANY OTHER NOTICE, PRESENTMENT, PROTEST, DEMAND OR ACTION OF
ANY KIND OR NATURE WHATSOEVER.

Leasehold Deed of Trust                                                         
9

--------------------------------------------------------------------------------



(B)                ENTER UPON THE MORTGAGED PROPERTY AND TAKE EXCLUSIVE
POSSESSION THEREOF AND OF ALL BOOKS, RECORDS, AND ACCOUNTS RELATING THERETO
WITHOUT NOTICE AND WITHOUT BEING GUILTY OF TRESPASS.  IF GRANTOR REMAINS IN
POSSESSION OF ALL OR ANY PART OF THE MORTGAGED PROPERTY, AND WITHOUT
BENEFICIARY'S PRIOR WRITTEN CONSENT THERETO, BENEFICIARY MAY, WITHOUT NOTICE TO
GRANTOR, INVOKE ANY AND ALL LEGAL REMEDIES TO DISPOSSESS GRANTOR, INCLUDING
SPECIFICALLY ONE OR MORE ACTIONS FOR FORCIBLE ENTRY AND DETAINER, TRESPASS TO
TRY TITLE, AND WRIT OF RESTITUTION.  NOTHING CONTAINED IN THE FOREGOING SENTENCE
SHALL, HOWEVER, BE CONSTRUED TO IMPOSE ANY GREATER OBLIGATION OR ANY
PREREQUISITES TO ACQUIRING POSSESSION OF THE MORTGAGED PROPERTY AFTER A DEFAULT
THAN WOULD HAVE EXISTED IN THE ABSENCE OF SUCH SENTENCE.


(C)                HOLD, LEASE, MANAGE, OPERATE, OR OTHERWISE USE OR PERMIT THE
USE OF THE MORTGAGED PROPERTY, EITHER ITSELF OR BY OTHER PERSONS, FIRMS OR
ENTITIES, IN SUCH MANNER, FOR SUCH TIME AND UPON SUCH OTHER TERMS AS BENEFICIARY
MAY DEEM TO BE PRUDENT AND REASONABLE UNDER THE CIRCUMSTANCES (MAKING SUCH
REPAIRS THERETO AND TAKING ANY AND ALL OTHER ACTION WITH REFERENCE THERETO, FROM
TIME TO TIME, AS BENEFICIARY SHALL DEEM REASONABLY NECESSARY FOR THE PURPOSE OF
MAINTAINING THE MORTGAGED PROPERTY IN ITS THEN CURRENT CONDITION BUT NOT MAKING
ANY MATERIAL CAPITAL IMPROVEMENTS THERETO) AND APPLY ALL RENTS AND OTHER AMOUNTS
COLLECTED BY THE TRUSTEE IN CONNECTION THEREWITH IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 6.8 OF THIS DEED OF TRUST.


(D)                REQUEST THE TRUSTEE TO PROCEED WITH FORECLOSURE.  UPON THE
REQUEST, THE TRUSTEE IS AUTHORIZED AND EMPOWERED, AND IT SHALL BE HIS SPECIAL
DUTY, TO SELL OR OFFER FOR SALE THE MORTGAGED PROPERTY.  THE MORTGAGED PROPERTY
SHALL BE SOLD AT PUBLIC AUCTION TO THE HIGHEST BIDDER FOR CASH OR OTHER
CONSIDERATION APPROVED BY BENEFICIARY.  THE MORTGAGED PROPERTY MAY BE SOLD OR
OFFERED FOR SALE IN SUCH ORDER AND IN SUCH PORTIONS OR PARCELS AS BENEFICIARY
MAY DETERMINE WHETHER OR NOT SUCH PORTIONS OR PARCELS ARE CONTIGUOUS, WITH OR
WITHOUT HAVING FIRST TAKEN POSSESSION OF SAME, AND WITHOUT THE NECESSITY OF
HAVING ANY PERSONALTY PRESENT AT SUCH SALE. THE SALE SHALL BE CONDUCTED AT THE
COUNTY COURTHOUSE IN THE COUNTY WHERE THE LAND IS LOCATED, AT THE AREA OF THE
COUNTY COURTHOUSE DESIGNATED BY THE COMMISSIONER'S COURT OF SUCH COUNTY AS THE
AREA IN WHICH FORECLOSURE SALES ARE TO TAKE PLACE, AS EVIDENCED BY THE
DESIGNATION RECORDED IN THE REAL PROPERTY RECORDS OF SUCH COUNTY AND, IF NO AREA
IS SO DESIGNATED, THEN IN THE AREA DESIGNATED IN THE TRUSTEE'S, OR SUBSTITUTE
TRUSTEE'S, NOTICE OF SALE AS BEING THE AREA FOR SUCH FORECLOSURE SALE.  IF THE
LAND, OR ANY PORTION THEREOF TO BE SOLD, IS LOCATED IN MORE THAN ONE COUNTY, THE
SALE MAY OCCUR AT THE DESIGNATED AREA OF THE COUNTY COURTHOUSE IN ANY COUNTY IN
WHICH THE LAND IS LOCATED.  THE FORECLOSURE SALE SHALL TAKE PLACE ON THE FIRST
TUESDAY OF ANY MONTH BETWEEN THE HOURS OF 10:00 A.M. AND 4:00 P.M.  WHEN
CONDUCTING THE SALE, THE TRUSTEE MAY ADJOURN AND RECONVENE AS OFTEN AS TRUSTEE
DEEMS APPROPRIATE.  NOTICE OF THE SALE MUST BE GIVEN AT LEAST TWENTY‑ONE (21)
DAYS BEFORE THE DATE OF THE SALE.  THE NOTICE OF SALE MUST INCLUDE A STATEMENT
OF THE EARLIEST TIME AT WHICH THE SALE WILL OCCUR AND THE SALE MUST BEGIN AT
THAT TIME OR NOT LATER THAN THREE (3) HOURS AFTER THAT TIME.  NOTICE OF THE SALE
MUST BE GIVEN:

(I)                  BY POSTING OR CAUSING TO BE POSTED AT THE COURTHOUSE DOOR
OF EACH COUNTY IN WHICH THE LAND (OR ANY PORTION TO BE SOLD) IS LOCATED A
WRITTEN OR PRINTED NOTICE DESIGNATING THE COUNTY IN WHICH THE MORTGAGED PROPERTY
WILL BE SOLD, AND

(II)                BY FILING IN THE OFFICE OF THE COUNTY CLERK OF EACH COUNTY
IN WHICH THE LAND (OR ANY PORTION TO BE SOLD) IS LOCATED A COPY OF THE NOTICE,
AND

(III)               BY CERTIFIED MAIL ON EACH DEBTOR WHO, ACCORDING TO THE
RECORDS OF BENEFICIARY OR OTHER HOLDER OF THE INDEBTEDNESS, IS OBLIGATED TO PAY
THE INDEBTEDNESS SECURED BY THIS DEED OF TRUST.

Leasehold Deed of Trust                                                        
10

--------------------------------------------------------------------------------


Notice may be served, given, filed, posted, or mailed by the Trustee or by any
person acting for the Trustee.  The affidavit of any person having knowledge of
the facts to the effect that such service was completed shall be prima facie
evidence of the fact of service.  Beneficiary may, at its option, accomplish all
or any of the aforesaid in the manner permitted or required under (i)
Section 51.002 of the Texas Property Code, as amended and restated, relating to
the sale of real property under a power of sale or, (ii) with respect to the
Personalty sold separately from the rest of the Mortgaged Property, Chapter 9 of
the Texas Business and Commerce Code relating to the sale of collateral after
default by a debtor or by any other amendment or successor to either statute. 
Nothing contained in this Section 6.1(d) shall be construed to limit in any way
the Trustee's rights to sell the Personalty by private sale if, and to the
extent that, such private sale is permitted under the laws of the State of Texas
or by public or private sale after entry of a judgment by any court of competent
jurisdiction ordering same.  At any sale of the Mortgaged Property whether made
under the power of sale contained in this Deed of Trust, Section 51.002 of the
Texas Property Code, Chapter 9 of the Texas Business and Commerce Code, any
other Legal Requirement, or by virtue of any judicial proceedings or any other
legal right, remedy, or recourse,

(IV)              THE TRUSTEE NEED NOT HAVE THE MORTGAGED PROPERTY PHYSICALLY
PRESENT OR HAVE CONSTRUCTIVE POSSESSION OF THE MORTGAGED PROPERTY; PROVIDED
THAT, THE TITLE TO AND RIGHT OF POSSESSION OF ANY SUCH MORTGAGED PROPERTY SHALL
PASS TO THE PURCHASER THEREOF AS COMPLETELY AS IF THE SAME HAD BEEN ACTUALLY
PRESENT AND DELIVERED TO PURCHASER AT SUCH SALE;

(V)                EACH CONVEYANCE INSTRUMENT EXECUTED BY THE TRUSTEE SHALL
CONTAIN A SPECIAL WARRANTY OF TITLE BINDING UPON GRANTOR;

(VI)              EACH AND EVERY RECITAL CONTAINED IN ANY CONVEYANCE INSTRUMENT
EXECUTED BY THE TRUSTEE SHALL CONSTITUTE PRIMA FACIE EVIDENCE OF THE TRUTH AND
ACCURACY OF THE MATTERS RECITED THEREIN INCLUDING, WITHOUT LIMITATION,
APPOINTMENT OF ANY SUCCESSOR TRUSTEE HEREUNDER, NONPAYMENT OF THE INDEBTEDNESS,
NOTICE, FILING, POSTING, AND CONDUCT OF THE SALE IN THE MANNER PROVIDED HEREIN
AND BY LAW;

(VII)             ALL PREREQUISITES TO THE VALIDITY OF THE SALE SHALL BE
REBUTTABLY PRESUMED TO HAVE BEEN PERFORMED;

(VIII)           THE RECEIPT FROM THE TRUSTEE, OR SUCH OTHER PARTY OR OFFICER
CONDUCTING THE SALE, SHALL BE SUFFICIENT TO DISCHARGE THE PURCHASER FOR HIS
PURCHASE MONEY, AND NO PURCHASER OR HIS ASSIGNS OR PERSONAL REPRESENTATIVES,
SHALL THEREAFTER BE OBLIGATED TO SEE TO THE APPLICATION OF SUCH PURCHASE MONEY
OR BE IN ANY WAY ANSWERABLE FOR ANY LOSS, MISAPPLICATION, OR NON‑APPLICATION
THEREOF;

(IX)              GRANTOR SHALL BE COMPLETELY AND IRREVOCABLY DIVESTED OF ALL OF
ITS RIGHT, TITLE, INTEREST, CLAIM, AND DEMAND WHATSOEVER, EITHER AT LAW OR IN
EQUITY, IN AND TO THE PROPERTY SOLD, AND SUCH SALE SHALL BE A PERPETUAL BAR BOTH
AT LAW AND IN EQUITY AGAINST GRANTOR AND AGAINST ALL OTHER PERSONS CLAIMING OR
TO CLAIM THE PROPERTY SOLD OR ANY PART THEREOF BY, THROUGH OR UNDER GRANTOR; AND

(X)                BENEFICIARY MAY BE A PURCHASER AT ANY SUCH SALE AND MAY
CREDIT THE BID AGAINST THE INDEBTEDNESS.

Leasehold Deed of Trust                                                        
11

--------------------------------------------------------------------------------



(E)                BENEFICIARY OR THE TRUSTEE MAY MAKE APPLICATION TO A COURT OF
COMPETENT JURISDICTION, AS A MATTER OF STRICT RIGHT AND WITHOUT NOTICE TO
GRANTOR OR REGARD TO THE ADEQUACY OF THE MORTGAGED PROPERTY FOR THE REPAYMENT OF
THE INDEBTEDNESS, FOR APPOINTMENT OF A RECEIVER OF THE MORTGAGED PROPERTY.  ANY
SUCH RECEIVER SHALL HAVE ALL THE USUAL POWERS AND DUTIES OF RECEIVERS IN SIMILAR
CASES, INCLUDING THE FULL POWER TO SELL, RENT, MAINTAIN, AND OTHERWISE OPERATE
THE MORTGAGED PROPERTY UPON SUCH TERMS AS MAY BE APPROVED BY THE COURT, AND
SHALL APPLY THE RENTS IN ACCORDANCE WITH THE PROVISIONS OF SECTION 6.8 IN THIS
DEED OF TRUST.


(F)                 PURSUANT TO SECTION 21.48A OF THE TEXAS INSURANCE CODE, IN
THE EVENT BENEFICIARY IS THE SUCCESSFUL BIDDER AT A FORECLOSURE SALE OF ALL OR
ANY PART OF THE MORTGAGED PROPERTY, IT SHALL HAVE THE RIGHT TO CANCEL ANY
INSURANCE POLICY COVERING THE PROPERTY FORECLOSED UPON AND COLLECT ANY UNEARNED
PREMIUMS FROM SAID POLICY.


(G)                EXERCISE ANY AND ALL OTHER RIGHTS, REMEDIES, AND RECOURSES
GRANTED UNDER THE LOAN DOCUMENTS OR NOW OR HEREAFTER EXISTING IN EQUITY, AT LAW,
BY VIRTUE OF STATUTE, OR OTHERWISE.


6.2               DIVESTMENT OF RIGHTS, TENANT AT SUFFERANCE

.  After sale of the Mortgaged Property, or any portion thereof, Grantor shall
be divested of any and all interest and claim thereto, including any interest or
claim to all insurance policies, bonds, loan commitments, contracts, and other
intangible property covered by this Deed of Trust.  Additionally, with respect
to the Land, Improvements, Fixtures, and Personalty, after a sale of all or any
portion thereof, Grantor will be considered a tenant at sufferance of the
purchaser of the same, and said purchaser shall be entitled to immediate
possession thereof, and if Grantor shall fail to vacate the Mortgaged Property
immediately, said purchaser may and shall have the right, without further notice
to Grantor, to go into any justice court in any precinct or county in which the
Land and Improvements are located and file an action in forcible entry and
detainer or forcible detainer, which action shall lie against Grantor or its
assigns or legal representatives as a tenant at sufferance.


6.3               SEPARATE SALES

.  If a Default occurs and is continuing, the Trustee may sell all or any
portion of the Mortgaged Property together or in lots or parcels and in such
manner and order as the Trustee, in its sole discretion, may elect.  The sale or
sales by the Trustee of less than the whole of the Mortgaged Property shall not
exhaust the power of sale granted in this Deed of Trust, and the Trustee is
specifically empowered to make successive sale or sales under such power until
the whole of the Mortgaged Property shall be sold; and if the proceeds of such
sale or sales of less than the whole of such Mortgaged Property shall be less
than the aggregate of the Indebtedness and the expense of executing this trust,
this Deed of Trust and the lien, security interest and assignment hereof shall
remain in full force and effect as to the unsold portion of the Mortgaged
Property just as though no sale or sales had been made; provided that, Grantor
shall never have any right to require the sale or sales of less than the whole
of the Mortgaged Property, but Beneficiary shall have the right, at its sole
election, to request the Trustee to sell less than the whole of the Mortgaged
Property.  As among the various counties in which items of the Mortgaged
Property may be situated, sales in such counties may be conducted in any order
that the Trustee may deem expedient; and any one or more of such sales may be
conducted in the same month, or in successive or different months, as the
Trustee may deem expedient.  If Default occurs as to nonpayment of part of the
Indebtedness, Beneficiary shall have the option to proceed as if under a full
foreclosure, conducting the sale as herein provided without declaring the entire
Indebtedness due, and if sale is made because of default of an installment, or a
part of an installment, such sale may be made subject to the unmatured part of
the Indebtedness; and such sale, if so made, shall not in any manner affect the
unmatured part of the Indebtedness but as to such unmatured part, this Deed of
Trust shall remain in full force and effect as though no sale had been made
under the provisions of this Deed of Trust.  Any number of sales may be made
under this Deed of Trust without exhausting the right of sale for any unmatured
part of the Indebtedness secured hereby.


6.4               REMEDIES CUMULATIVE, CONCURRENT, AND NONEXCLUSIVE

Leasehold Deed of Trust                                                        
12

--------------------------------------------------------------------------------


.  The Trustee and Beneficiary shall have all rights, remedies, and recourses
granted in the Loan Documents and available at law or equity (including
specifically those granted by the Texas Business and Commerce Code, as amended
but taking into account the provisions of the Loan Agreement) and same (a) shall
be cumulative and concurrent; (b) may be pursued separately, successively, or
concurrently against Grantor or others obligated under the Loan Agreement, or
against the Mortgaged Property, or against any one or more of them at the sole
discretion of Beneficiary; (c) may be exercised as often as occasion therefor
shall arise, it being agreed by Grantor that the exercise or failure to exercise
any of the same shall in no event be construed as a waiver or release thereof or
of any other right, remedy, or recourse; and (d) are intended to be, and shall
be, nonexclusive.


6.5               RELEASE OF AND RESORT TO COLLATERAL

.  Any part of the Mortgaged Property may be released by Beneficiary in
accordance with the Loan Agreement without affecting, subordinating, or
releasing the lien, security interest, and assignment hereof against the
remainder of the Mortgaged Property.  The lien, security interest, and other
rights granted hereby shall not affect or be affected by any other security
taken for the Indebtedness or any part thereof.  The taking of additional
security or the rearrangement, extension, or renewal of the Indebtedness, or any
part thereof, shall not release or impair the lien, security interest, and other
rights granted hereby or affect the liability of any endorser, guarantor, or
surety or, except as may be provided in the Subordination Agreement, improve the
right of any permitted junior lienholder; and this Deed of Trust, as well as any
instrument given to secure any rearrangement, renewal, or extension of the
Indebtedness secured hereby, or any part thereof, shall be and remain a first
and prior lien, except as otherwise provided herein, on all of the Mortgaged
Property not expressly released until the Indebtedness is completely paid.


6.6               WAIVER OF REDEMPTION, NOTICE, AND MARSHALING OF ASSETS

.  To the fullest extent permitted by Law, Grantor hereby irrevocably and
unconditionally waives and releases (a) all benefits that might accrue to
Grantor by any present or future laws exempting the Mortgaged Property from
attachment, levy, or sale on execution or providing for any appraisement,
valuation, stay of execution, exemption from civil process, redemption, or
extension of time for payment, (b) except as may be provided for under the terms
hereof or the other Loan Documents, all notices of any Default or of
Beneficiary's or the Trustee's election to exercise or the actual exercise of
any right, remedy, or recourse provided for under the Loan Documents, (c) any
right to appraisal or marshaling of assets or a sale in inverse order of
alienation, (d) the exemption of homestead, and (e) the administration of
estates of decedents or other matters whatever to defeat, reduce, or affect the
right of Beneficiary under the terms of this Deed of Trust to sell the Mortgaged
Property for the collection of the Indebtedness secured hereby (without any
prior or different resort for collection) or the right of Beneficiary under the
terms of this Deed of Trust, to the payment of the Indebtedness out of the
proceeds of sale of the Mortgaged Property in preference to every other person
and claimant whatever (only reasonable expenses of such sale being first
deducted).


6.7               DISCONTINUANCE OF PROCEEDINGS

.  In case Beneficiary shall have proceeded to invoke any right, remedy, or
recourse permitted under the Loan Documents and shall thereafter elect to
discontinue or abandon the same for any reason, Beneficiary shall have the
unqualified right so to do, and, in such event, Grantor and Beneficiary shall be
restored to their former positions with respect to the Indebtedness, the Loan
Documents, the Mortgaged Property, and otherwise and the rights, remedies,
recourses, and power of Beneficiary shall continue as if same had never been
invoked.

Leasehold Deed of Trust                                                        
13

--------------------------------------------------------------------------------



6.8               APPLICATION OF PROCEEDS, DEFICIENCY OBLIGATION

.  The proceeds of any sale of, and the Rents and other income generated by the
holding, leasing, operating, or other use of, the Mortgaged Property to the
extent that funds are so available therefrom shall be applied among principal,
interest, fees, expenses, late charges, collection costs, and other charges,
costs and expenses, for which Beneficiary has not been paid or reimbursed under
the Loan Documents at the sole discretion of Beneficiary (or the receiver, if
one is appointed), with any surplus to be paid, at the option of Beneficiary to
the payment of any indebtedness or obligation secured by a subordinate deed of
trust or security interest on the Mortgaged Property or to Grantor.  Any other
party liable on the Indebtedness shall be liable for any deficiency remaining in
the Indebtedness subsequent to the sale referenced in this Section 6.8.


6.9               PURCHASE BY BENEFICIARY

.  To the extent permitted by Law, Beneficiary shall have the right to become
the purchaser at the sale of the Mortgaged Property under this Deed of Trust and
shall have the right to be credited on the amount of its bid for the Mortgaged
Property or any part thereof being sold, all of the Indebtedness due and owing
as of the date of such sale.


6.10            DISAFFIRMATION OF CONTRACTS

.  To the extent permitted by Law, the purchaser at any Trustee's or foreclosure
sale hereunder may disaffirm any easement granted or rental, lease, or other
contract made in violation of any provision of this Deed of Trust or the Loan
Agreement and may take immediate possession of the Mortgaged Property free from,
and despite the terms of, such grant of easement or rental, lease, or other
contract.  With respect to any Lease of real property submitted to and approved
by Beneficiary, Beneficiary agrees that the holding of a foreclosure sale or
conveyance in lieu thereof by it shall not terminate such Lease nor the rights
and obligations of a lessee thereunder, so long as such lessee continues to
perform all of its obligations thereunder, including, without limitation, the
payment of all rental payments thereunder.


6.11            DEFICIENCY SUIT

.  In the event an interest in any of the Mortgaged Property is foreclosed upon
pursuant to a judicial or nonjudicial foreclosure sale, Grantor unconditionally
and irrevocably waives any rights, defenses or remedies it may have under
Sections 51.003 through 51.005 of the Texas Property Code, as amended, relating
to deficiency judgments.  In the event the waiver provided above is determined
to be unenforceable, it is expressly agreed by Grantor that to the extent
Sections 51.003, 51.004 or 51.005 of the Texas Property Code, or any amendment
thereto, requires that the "fair market value" of the Mortgaged Property shall
be determined as of the foreclosure date in order to enforce a deficiency
against Grantor or any other party liable for repayment of the Indebtedness, the
term "fair market value" shall include those matters required by Law and, to the
extent permitted by Law, shall also include the additional factors set forth
below:


(A)                THE MORTGAGED PROPERTY IS TO BE VALUED "AS IS" AND "WITH ALL
FAULTS" AND THERE SHALL BE NO ASSUMPTION OF RESTORATION OF OR REFURBISHMENT OF
IMPROVEMENTS, IF ANY, AFTER THE DATE OF THE FORECLOSURE;


(B)                THERE SHALL BE AN ASSUMPTION THAT THE PURCHASER DESIRES TO
RESELL THE MORTGAGED PROPERTY FOR AN ALL CASH SALES PRICE PROMPTLY (BUT NO LATER
THAN 12 MONTHS) AFTER THE FORECLOSURE SALE;

Leasehold Deed of Trust                                                        
14

--------------------------------------------------------------------------------



(C)                AN OFFSET TO THE FAIR MARKET VALUE OF THE MORTGAGED PROPERTY,
AS DETERMINED HEREUNDER, SHALL BE MADE BY DEDUCTING FROM SUCH VALUE THE
REASONABLE ESTIMATED CLOSING COSTS RELATING TO THE SALE OF THE MORTGAGED
PROPERTY, INCLUDING BUT NOT LIMITED TO, BROKERAGE COMMISSIONS, TITLE POLICY
EXPENSES, TAX PRORATIONS, ESCROW FEES, AND OTHER COMMON CHARGES WHICH ARE
INCURRED BY A SELLER OF PROPERTY; AND


(D)                AFTER CONSIDERATION OF THE FACTORS REQUIRED BY LAW AND THOSE
REQUIRED ABOVE, AN ADDITIONAL DISCOUNT FACTOR SHALL BE CALCULATED BASED UPON THE
ESTIMATED HOLDING COSTS ASSOCIATED WITH MAINTAINING THE MORTGAGED PROPERTY FOR
THE ESTIMATED TIME IT WILL TAKE TO EFFECTUATE A SALE OF THE MORTGAGED PROPERTY
INCLUDING, WITHOUT LIMITATION, UTILITY EXPENSES, TAXES AND ASSESSMENTS (TO THE
EXTENT NOT ACCOUNTED FOR IN (C) ABOVE) SO THAT THE "FAIR MARKET VALUE" AS SO
DETERMINED IS DISCOUNTED TO BE AS OF THE DATE OF THE FORECLOSURE SALE OF THE
MORTGAGED PROPERTY.


SECTION 7.         CONDEMNATION

.  If the Mortgaged Property, or any part thereof, shall be condemned or
otherwise taken for public or quasi‑public use under the power of eminent
domain, or be transferred in lieu thereof, all damages or other amounts awarded
for the taking, or injury to, the Mortgaged Property shall be paid to
Beneficiary, who shall have the right, in its sole discretion, to apply the
amounts so received against (a) the costs and expenses of Beneficiary, including
reasonable attorney's fees incurred in connection with collection of such
amounts and (b) the balance against the Obligation in the order and manner in
its sole discretion.   


SECTION 8.         SECURITY AGREEMENT.


8.1               SECURITY INTEREST

.  This Deed of Trust shall be construed as a Deed of Trust on real property and
it shall also constitute and serve as a security agreement on personal property
within the meaning of, and shall constitute until the grant of this Deed of
Trust shall terminate as provided in Section 2 hereof, a first and prior
security interest under Chapter 9 of the Texas Business and Commerce Code
(subject only to the Permitted Encumbrances) with respect to the Personalty and
Fixtures.  Grantor has granted, bargained, conveyed, assigned, transferred, and
set over, and by these presents does grant, bargain, convey, assign, transfer,
and set over unto Beneficiary a first and prior security interest (subject only
to the Permitted Encumbrances) in and to all of Grantor's right, title, and
interest in, to, and under the Personalty and Fixtures to secure the full and
timely payment of the Indebtedness and the full and timely performance and
discharge of the Grantor's obligations under this Deed of Trust.


8.2               FINANCING STATEMENTS

.  Grantor hereby authorizes Beneficiary to file, and if Beneficiary or Trustee
deems necessary, Grantor shall execute and deliver to Beneficiary, in form and
substance reasonably satisfactory to it and its legal counsel, such financing
statements and such further assurances as Beneficiary may, from time to time,
consider reasonably necessary to create, perfect, and preserve the security
interest herein granted, and Beneficiary may cause such statements and
assurances to be recorded and filed at such times and places as may be required
or appropriate by law to so create, perfect, and preserve such security
interest.  Pursuant to the Texas Business and Commerce Code, this Deed of Trust
shall be effective as a financing statement filed as a fixture filing from the
date of its filing for record covering the Fixtures and Personalty.  The
addresses of Grantor, as Debtor, and Beneficiary, as Secured Party, are set
forth on the cover page of this Deed of Trust.


8.3               UNIFORM COMMERCIAL CODE REMEDIES

Leasehold Deed of Trust                                                        
15

--------------------------------------------------------------------------------


.  The Trustee and Beneficiary shall have all the rights, remedies, and
recourses with respect to the Personalty, Fixtures, Leases, and Rents afforded a
secured party by the Texas Business and Commerce Code in addition to, and not in
limitation of, the other rights, remedies and recourses afforded by the Loan
Documents and at law.


8.4               NO OBLIGATION OF THE TRUSTEE OR BENEFICIARY

.  The assignment and security interest herein granted shall not be construed to
(a) deem or constitute the Trustee or Beneficiary, as trustees in possession of
the Mortgaged Property, (b) obligate the Trustee or Beneficiary to operate or
attempt to operate the Mortgaged Property or (c) obligate the Trustee or
Beneficiary to take any action, incur any expenses, or perform or discharge any
obligation, duty, or liability whatsoever under any of the Leases or otherwise.


SECTION 9.         CONCERNING THE TRUSTEE.


9.1               NO LIABILITY

.  The Trustee shall not be liable for any error or judgment or act done by the
Trustee or be otherwise responsible or accountable under any circumstances
whatsoever other than his own gross negligence, willful misconduct, violation of
Law or fraud.  The Trustee shall not be personally liable for any damages
resulting from entry on the Mortgaged Property by the Trustee or anyone acting
by virtue of the powers granted the Trustee under this Deed of Trust, or for
debts contracted or liability or damages incurred in the management or operation
of the Mortgaged Property.  The Trustee shall have the right to rely on any
instrument, document, or signature authorizing or supporting any action taken or
proposed to be taken by him hereunder and believed by him in good faith to be
genuine.  The Trustee shall be entitled to reimbursement for reasonable expenses
incurred by him in the performance of the Trustee's duties under this Deed of
Trust and to reasonable compensation for services rendered under this Deed of
Trust.  Grantor will, from time to time, reimburse the Trustee for and save and
hold the Trustee harmless from and against any and all loss, cost, liability,
damage and expense whatsoever incurred by him in the performance of the
Trustee's duties other than those arising from his own gross negligence, willful
misconduct, violation of Law or fraud.


9.2               RETENTION OF MONIES

.  All monies received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other monies (except to the extent
required by law), and the Trustee shall be under no liability for interest on
any monies received hereunder.


9.3               SUCCESSOR TRUSTEE

.  The Trustee may resign by the giving of notice of such resignation in writing
to Beneficiary.  If the Trustee shall die, resign, or become disqualified from
acting in the execution of this Trust or shall fail or refuse to exercise the
same when requested by Beneficiary so to do or if for any reason and without
cause Beneficiary shall prefer to appoint a substitute trustee to act instead of
the original Trustee named herein, or any prior successor or substitute trustee,
Beneficiary shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the forenamed Trustee without other
formality than designating the successor or substitute Trustee in writing.


9.4               SUCCESSION INSTRUMENTS

Leasehold Deed of Trust                                                        
16

--------------------------------------------------------------------------------


.  Any new Trustee appointed pursuant to any of the provisions of this Deed of
Trust shall, without any further act, deed, or conveyance, become vested with
all the estates, properties, rights, powers, and trusts of its or his or her
predecessor in the rights hereunder with like effect as if originally named as
the Trustee herein; but, nevertheless, upon the written request of Beneficiary,
or any acting successor trustee, the Trustee ceasing to act shall execute and
deliver an instrument transferring to such successor trustee, upon the trust
herein expressed, all the estates, properties, rights, powers, and trusts of the
Trustee so ceasing to act, and shall duly assign, transfer, and deliver any of
the property and monies held by the Trustee to the successor trustee so
appointed.


9.5               PERFORMANCE OF DUTIES BY LENDERS

.  The Trustee may authorize one or more parties to act on his behalf to perform
any ministerial functions required of him hereunder, including, without
limitation, the transmittal, posting and filing of any notices.


SECTION 10.      LEASEHOLD ESTATE.


10.1            REPRESENTATIONS AND WARRANTIES

.  The Mortgaged Property is a leasehold estate and Grantor hereby warrants and
represents as follows with respect to the Mortgaged Lease:


(A)                THE MORTGAGED LEASE IS IN FULL FORCE AND EFFECT, UNMODIFIED
BY ANY WRITING OR OTHERWISE, EXCEPT AS HAS BEEN SPECIFICALLY DISCLOSED TO
BENEFICIARY.


(B)                ALL RENT, ADDITIONAL RENT, AND OTHER CHARGES RESERVED THEREIN
HAVE BEEN PAID TO THE EXTENT THEY ARE PAYABLE TO THE DATE HEREOF.


(C)                GRANTOR ENJOYS THE QUIET AND PEACEFUL POSSESSION OF THE
PROPERTY DEMISED THEREBY.


(D)                GRANTOR IS NOT IN MATERIAL DEFAULT UNDER ANY OF THE TERMS OF
THE MORTGAGED LEASE, AND, TO THE BEST OF GRANTOR'S KNOWLEDGE, THERE ARE NO
CIRCUMSTANCES WHICH, WITH THE PASSAGE OF TIME OR THE GIVING OF NOTICE OR BOTH,
WOULD CONSTITUTE AN EVENT OF DEFAULT UNDER THE MORTGAGED LEASE.


(E)                TO THE BEST OF GRANTOR'S KNOWLEDGE ALL LESSORS AND SUBLESSORS
(COLLECTIVELY, WHETHER ONE OR MORE, AND WHETHER THE SAME INCLUDES LESSORS,
SUBLESSORS, OR BOTH, THE "LANDLORD") UNDER THE MORTGAGED LEASE ARE NOT IN
DEFAULT UNDER ANY OF THE TERMS OR PROVISIONS THEREOF ON THE PART OF THE LANDLORD
TO BE OBSERVED OR PERFORMED.


10.2            COVENANTS

.  Grantor further covenants and agrees as follows:


(A)                GRANTOR WILL PROMPTLY AND FAITHFULLY OBSERVE, PERFORM, AND
COMPLY WITH ALL THE TERMS, COVENANTS, AND PROVISIONS OF THE MORTGAGED LEASE ON
GRANTOR'S PART TO BE OBSERVED, PERFORMED, AND COMPLIED WITH, AT THE TIMES SET
FORTH IN THE MORTGAGED LEASE IF SUCH FAILURE WOULD REASONABLY BE EXPECTED TO
CAUSE A MATERIAL ADVERSE EVENT.

Leasehold Deed of Trust                                                        
17

--------------------------------------------------------------------------------



(B)                GRANTOR WILL NOT PERMIT, SUFFER, OR REFRAIN FROM DOING
ANYTHING, AS A RESULT OF WHICH, THERE COULD BE A MATERIAL DEFAULT UNDER OR
MATERIAL BREACH OF ANY OF THE TERMS OF THE MORTGAGED LEASE.


(C)                GRANTOR WILL NOT CANCEL, SURRENDER, MODIFY, AMEND, OR IN ANY
WAY ALTER OR PERMIT THE ALTERATION OF ANY OF THE TERMS OF THE MORTGAGED LEASE
WITHOUT BENEFICIARY'S CONSENT, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD
OR DELAYED.


(D)                GRANTOR WILL GIVE BENEFICIARY IMMEDIATE NOTICE OF ANY DEFAULT
BY ANY PARTY TO THE MORTGAGED LEASE AND WILL PROMPTLY DELIVER TO BENEFICIARY
COPIES OF EACH NOTICE OF DEFAULT AND ALL OTHER NOTICES, COMMUNICATIONS, PLANS,
SPECIFICATIONS, AND OTHER SIMILAR INSTRUMENTS RECEIVED OR DELIVERED BY GRANTOR
IN CONNECTION WITH THE MORTGAGED LEASE.


(E)                GRANTOR WILL FURNISH TO BENEFICIARY SUCH INFORMATION AND
EVIDENCE AS BENEFICIARY MAY REASONABLY REQUIRE CONCERNING GRANTOR'S DUE
OBSERVANCE, PERFORMANCE, AND COMPLIANCE WITH THE TERMS, COVENANTS, AND
PROVISIONS OF THE MORTGAGED LEASE.


10.3            RIGHT OF BENEFICIARY TO PERFORM

.  In the event of any default by Grantor in the performance of any of its
obligations under the Mortgaged Lease, including, without limitation, any
default in the payment of rent and other charges and impositions made payable by
the tenant thereunder, then, in each and every case, Beneficiary may, at its
option and without notice, cause the default or defaults to be remedied and
otherwise exercise any and all of the rights of Grantor thereunder in the name
of and on behalf of Grantor. Grantor shall, on demand, reimburse Beneficiary for
all advances made and expenses incurred by Beneficiary in curing any such
default (including, without limitation, reasonable attorneys' fees), together
with interest thereon at the maximum legal rate set forth in the Loan Agreement
from the date of payment by Beneficiary, and such reimbursement shall be
immediately due and payable by Grantor to Beneficiary, and until paid shall be
added to and become a part of the Obligation and shall be secured by this Deed
of Trust.


10.4            TERM OF MORTGAGED LEASE

.  Grantor shall give Beneficiary notice of its intention to exercise each and
every option to extend the term of the Mortgaged Lease, at least twenty (20) but
not more than sixty (60) days prior to the expiration of the time to exercise
such option under the terms thereof. If Grantor intends to extend the term of
the Mortgaged Lease, Grantor shall deliver to Beneficiary with the notice of
such decision, a copy of the notice of extension delivered to the Landlord
thereunder. If Grantor does not intend to extend the term of the Mortgaged
Lease, Beneficiary may, at its option, exercise the option to extend in the name
and on behalf of Grantor. In any event, Grantor hereby appoints Beneficiary its
attorney-in-fact to execute and deliver, for and in the name of Grantor, all
instruments and agreements necessary under the Mortgaged Lease or otherwise to
cause any extension of the term thereof. This power, being coupled with an
interest, shall be irrevocable as long as any part of the Obligation remains
unpaid.  If the Mortgaged Lease is cancelled or terminated, and if Beneficiary
or its nominee shall acquire an interest in any new lease of the property
demised thereby, Grantor shall have no right, title, or interest in or to the
new lease or the leasehold estate created by such new lease.


10.5            NO MERGER OF ESTATES

Leasehold Deed of Trust                                                        
18

--------------------------------------------------------------------------------


.  It is hereby agreed that the fee title and the leasehold estate in the
property demised by the Mortgaged Lease shall not merge but shall always be kept
separate and distinct, notwithstanding the union of said estates in either the
Landlord thereunder, Grantor, or a third party, whether by purchase or
otherwise. If Grantor acquires the fee title or any other estate, title, or
interest in the property demised by the Mortgaged Lease, or any part thereof,
the lien of this Deed of Trust shall attach to, cover, and be a lien upon such
acquired estate, title, or interest, and same shall thereupon be and become a
part of the Mortgaged Property with the same force and effect as if specifically
encumbered herein. Grantor agrees to execute all instruments and documents which
Beneficiary may reasonably require to ratify, confirm, and further evidence
Beneficiary's lien on the acquired estate, title, or interest. Furthermore,
Grantor hereby appoints Beneficiary its true and lawful attorney-in-fact to
execute and deliver all such instruments and documents in the name and on behalf
of Grantor. This power, being coupled with an interest, shall be irrevocable as
long as the Indebtedness remains unpaid.


10.6            ESTOPPEL CERTIFICATES

.  Grantor shall use its commercially reasonable efforts to obtain and deliver
to Beneficiary within twenty (20) days after written demand by Beneficiary, an
estoppel certificate from the Landlord under the Mortgaged Lease setting forth
(i) the name of the Landlord thereunder, (ii) that the Mortgaged Lease has not
been modified or, if it has been modified, the date of each modification
(together with copies of each such modification), (iii) the basic rent payable
under the Mortgaged Lease, (iv) the date to which all rental charges have been
paid by the tenant under the Mortgaged Lease, and (v) whether there are any
alleged defaults of the tenant under the Mortgaged Lease and, if there are,
setting forth the nature thereof in reasonable detail.


10.7            ANTI-ASSIGNMENT PROVISIONS

.  Notwithstanding anything to the contrary herein, this Deed of Trust shall not
constitute an assignment of the Mortgaged Lease within the meaning of any
provision thereof prohibiting its assignment, and Beneficiary shall have no
liability or obligation thereunder by reason of its acceptance of this Deed of
Trust. Beneficiary shall be liable for the obligations of the tenant arising
under the Mortgaged Lease for only that period of time which Beneficiary is in
possession of the Mortgaged Property or has acquired, by foreclosure or
otherwise, and is holding all of Grantor's right, title, and interest therein.


SECTION 11.      MISCELLANEOUS.


11.1            SURVIVAL OF OBLIGATIONS

.  All covenants, agreements, representations, and warranties made by Grantor in
this Deed of Trust and the other Loan Documents, including without limitation,
any certificates or other documents or instruments delivered in connection
herewith, shall survive the execution and delivery of this Deed of Trust and the
other Loan Documents.  The obligations and provisions of all indemnities from
Grantor to Beneficiary contained herein or in any of the Loan Documents shall
continue and remain in full force and effect after the Indebtedness of Grantor
have been paid or discharged in full and shall survive the termination of this
Deed of Trust and the repayment of the Indebtedness.


11.2            COVENANTS RUNNING WITH THE LAND

.  All obligations contained in this Deed of Trust are intended by the parties
to be and shall be construed as covenants running with the Land.


11.3            RECORDING AND FILING

Leasehold Deed of Trust                                                        
19

--------------------------------------------------------------------------------


.  Grantor will cause the Loan Documents and all amendments and supplements
thereto and substitutions therefor to be recorded, filed, re‑recorded, and
refiled in such manner and in such places as the Trustee or Beneficiary shall
reasonably request and will pay all such recording, filing, re‑recording and
refiling, taxes, fees, and other charges.


11.4            NOTICES

.  Any notice, request, or other communication required or permitted to be given
hereunder shall be given at the addresses and in accordance with the notice
provisions set forth in Section 8 of the Loan Agreement.


11.5            NO WAIVER

.  Any failure by the Trustee or Beneficiary to insist, or any election by the
Trustee or Beneficiary, not to insist, upon strict performance by Grantor of any
of the terms, provisions, or conditions of this Deed of Trust shall not be
deemed to be a waiver of the same or of any other term, provision, or condition
thereof, and the Trustee or Beneficiary shall have the right at any time or
times thereafter to insist upon strict performance by Grantor of any and all of
such terms, provisions, and conditions.


11.6            BENEFICIARY'S RIGHT TO PAY INDEBTEDNESS OR PERFORM OBLIGATIONS

.  If any obligated party shall fail, refuse, or neglect to make any required
payment on the Indebtedness or if Grantor fails, refuses, or neglects to perform
any of its obligations under this Deed of Trust,  then in each case, at any time
thereafter and without notice to or demand upon Grantor, or any other party, and
without waiving or releasing any other right, remedy, or recourse Beneficiary
may have because of the same, Beneficiary may (but shall not be obligated to)
make such payment or perform such act for the account of and at the expense of
Grantor and shall have the right to enter upon the Mortgaged Property for such
purpose and to take all such action thereon with respect to the Mortgaged
Property as it reasonably may deem necessary or appropriate.  Grantor shall be
obligated to repay Beneficiary for all sums advanced by it pursuant to this
Section 11.6 and shall indemnify and hold Beneficiary harmless from and against
any and all loss, cost, expense, liability, damage, and claims and causes of
action, including reasonable attorneys' fees (except such as result from the
gross negligence, willful misconduct, violation of Law or fraud of Beneficiary,
the Trustee or each of their respective agents, successors, assigns,
subsidiaries, directors, officers, employees, representatives, parents or
attorneys), incurred or accruing by any acts performed by Beneficiary pursuant
to the provisions of this Section 11.6 or by reason of any other provision of
the Loan Documents.  All sums paid by Beneficiary pursuant to this Section 11.6
and all other sums extended by Beneficiary to which it shall be entitled to be
indemnified, together with interest thereon at the Default Rate from the date of
such payment or expenditure, shall constitute additions to the Indebtedness,
shall be secured by the Security Documents and shall be paid by Grantor to
Beneficiary upon demand in accordance with the terms of the Loan Agreement.


11.7            LIMITATION ON EFFECTIVENESS OF LIEN

Leasehold Deed of Trust                                                        
20

--------------------------------------------------------------------------------


.  It is the intention of Grantor and Beneficiary that the amount of the
Indebtedness secured by this Deed of Trust shall be in, but not in excess of,
the maximum amount permitted by fraudulent conveyance, fraudulent transfer or
similar Laws applicable as to Grantor.  Accordingly, notwithstanding anything to
the contrary contained in this Deed of Trust or any other agreement or
instrument executed in connection with the payment of any of the Indebtedness,
the amount of the Indebtedness secured by this Deed of Trust shall be limited to
that amount which after giving effect thereto would not (a) render Grantor
insolvent, (b) result in the fair saleable value of the assets of Grantor being
less than the amount required to pay its debts and other liabilities (including
contingent liabilities) as they mature, or (c) leave Grantor with unreasonably
small capital to carry out its business as now conducted and as proposed to be
conducted, including its capital needs, as such concepts described in (a), (b)
and (c) herein are determined under applicable Law, if the obligations of
Grantor hereunder would otherwise be set aside, terminated, annulled or avoided
for such reason by a court of competent jurisdiction in a proceeding actually
pending before such court.


11.8            GOVERNING LAW

.  This Deed of Trust must be construed, and its performance enforced, under
Texas law.


11.9            MULTIPLE COUNTERPARTS AND FACSIMILE SIGNATURES

.  This Deed of Trust may be executed in any number of counterparts with the
same effect as if all signatories had signed the same document.  All
counterparts must be construed together to constitute one and the same
instrument.  This Deed of Trust may be transmitted and signed by facsimile and
shall have the same effect as manually-signed originals and shall be binding on
all parties.


11.10        ARBITRATION; WAIVER OF JURY TRIAL.


(A)                 THIS SECTION 11.10 CONCERNS THE RESOLUTION OF ANY
CONTROVERSIES OR CLAIMS BETWEEN THE PARTIES, WHETHER ARISING IN CONTRACT, TORT
OR BY STATUTE, INCLUDING BUT NOT LIMITED TO CONTROVERSIES OR CLAIMS THAT ARISE
OUT OF OR RELATE TO (I) THIS DEED OF TRUST, OR (II) ANY LOAN DOCUMENT
(COLLECTIVELY A "CLAIM").  FOR THE PURPOSES OF THIS ARBITRATION PROVISION ONLY,
THE TERM "PARTIES" SHALL INCLUDE ANY PARENT CORPORATION, SUBSIDIARY OR AFFILIATE
OF BENEFICIARY INVOLVED IN THE SERVICING, MANAGEMENT OR ADMINISTRATION OF ANY
OBLIGATION DESCRIBED OR EVIDENCED BY THIS DEED OF TRUST.


(B)                AT THE REQUEST OF ANY PARTY TO THIS DEED OF TRUST, ANY CLAIM
SHALL BE RESOLVED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL
ARBITRATION ACT (TITLE 9, U.S. CODE) (THE "ACT").  THE ACT WILL APPLY EVEN
THOUGH THIS DEED OF TRUST PROVIDES THAT IT IS GOVERNED BY THE LAW OF A SPECIFIED
STATE.


(C)                ARBITRATION PROCEEDINGS WILL BE DETERMINED IN ACCORDANCE WITH
THE ACT, THE APPLICABLE RULES AND PROCEDURES FOR THE ARBITRATION OF DISPUTES OF
JAMS OR ANY SUCCESSOR THEREOF ("JAMS"), AND THE TERMS OF THIS SECTION 11.10.  IN
THE EVENT OF ANY INCONSISTENCY, THE TERMS OF THIS SECTION SHALL CONTROL.


(D)                THE ARBITRATION SHALL BE ADMINISTERED BY JAMS AND CONDUCTED,
UNLESS OTHERWISE REQUIRED BY LAW, IN ANY U.S. STATE WHERE REAL OR TANGIBLE
PERSONAL PROPERTY COLLATERAL FOR THIS CREDIT IS LOCATED OR IF THERE IS NO SUCH
COLLATERAL, IN THE STATE SPECIFIED IN THE GOVERNING LAW SECTION OF THIS DEED OF
TRUST.  ALL CLAIMS SHALL BE DETERMINED BY ONE ARBITRATOR; HOWEVER, IF CLAIMS
EXCEED FIVE MILLION DOLLARS ($5,000,000), UPON THE REQUEST OF ANY PARTY, THE
CLAIMS SHALL BE DECIDED BY THREE ARBITRATORS.  ALL ARBITRATION HEARINGS SHALL
COMMENCE WITHIN NINETY (90) DAYS OF THE DEMAND FOR ARBITRATION AND CLOSE WITHIN
NINETY (90) DAYS OF COMMENCEMENT AND THE AWARD OF THE ARBITRATOR(S) SHALL BE
ISSUED WITHIN THIRTY (30) DAYS OF THE CLOSE OF THE HEARING.  HOWEVER, THE
ARBITRATOR(S), UPON A SHOWING OF GOOD CAUSE, MAY EXTEND THE COMMENCEMENT OF THE
HEARING FOR UP TO AN ADDITIONAL SIXTY (60) DAYS.  THE ARBITRATOR(S) SHALL
PROVIDE A CONCISE WRITTEN STATEMENT OF REASONS FOR THE AWARD.  THE ARBITRATION
AWARD MAY BE SUBMITTED TO ANY COURT HAVING JURISDICTION TO BE CONFIRMED AND
ENFORCED.

Leasehold Deed of Trust                                                        
21

--------------------------------------------------------------------------------



(E)                THE ARBITRATOR(S) WILL HAVE THE AUTHORITY TO DECIDE WHETHER
ANY CLAIM IS BARRED BY THE STATUTE OF LIMITATIONS AND, IF SO, TO DISMISS THE
ARBITRATION ON THAT BASIS. FOR PURPOSES OF THE APPLICATION OF THE STATUTE OF
LIMITATIONS, THE SERVICE ON JAMS UNDER APPLICABLE JAMS RULES OF A NOTICE OF
CLAIM IS THE EQUIVALENT OF THE FILING OF A LAWSUIT.  ANY DISPUTE CONCERNING THIS
ARBITRATION PROVISION OR WHETHER A CLAIM IS ARBITRABLE SHALL BE DETERMINED BY
THE ARBITRATOR(S).  THE ARBITRATOR(S) SHALL HAVE THE POWER TO AWARD LEGAL FEES
PURSUANT TO THE TERMS OF THIS DEED OF TRUST.


(F)                 THIS SECTION 11.10 DOES NOT LIMIT THE RIGHT OF ANY PARTY TO:
(I) EXERCISE SELF-HELP REMEDIES, SUCH AS BUT NOT LIMITED TO, SETOFF; (II)
INITIATE JUDICIAL OR NON-JUDICIAL FORECLOSURE AGAINST ANY REAL OR PERSONAL
PROPERTY COLLATERAL; (III) EXERCISE ANY JUDICIAL OR POWER OF SALE RIGHTS, OR
(IV) ACT IN A COURT OF LAW TO OBTAIN AN INTERIM REMEDY, SUCH AS BUT NOT LIMITED
TO, INJUNCTIVE RELIEF, WRIT OF POSSESSION OR APPOINTMENT OF A RECEIVER, OR
ADDITIONAL OR SUPPLEMENTARY REMEDIES.


(G)                THE FILING OF A COURT ACTION IS NOT INTENDED TO CONSTITUTE A
WAIVER OF THE RIGHT OF ANY PARTY, INCLUDING THE SUING PARTY, THEREAFTER TO
REQUIRE SUBMITTAL OF THE CLAIM TO ARBITRATION.


(H)                BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY CLAIM.  FURTHERMORE, WITHOUT INTENDING IN ANY WAY TO LIMIT THIS DEED OF
TRUST TO ARBITRATE, TO THE EXTENT ANY CLAIM IS NOT ARBITRATED, THE PARTIES
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF SUCH CLAIM.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE PARTIES
ENTERING INTO THIS DEED OF TRUST.


11.11        ENTIRETY

.  THIS LEASEHOLD DEED OF TRUST, THE LOAN AGREEMENT, AND THE OTHER LOAN
DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS BY THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. 

[Signature and acknowledgement appear on the next page.]

Leasehold Deed of Trust                                                        
22

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Grantor has executed this Deed of Trust as of the date first
set out above.     

                                                                        GRANTOR:

                                                                        TOR
MINERALS INTERNATIONAL, INC.,

                                                                        a
Delaware corporation

           

                                                                       

                        By:
                                                                             

                                                Richard L. Bowers, President and

Chief Executive Officer

 STATE OF TEXAS                              §

§

COUNTY OF _______________        §

This instrument was acknowledged before me on December ___, 2005, by Richard L.
Bowers, President and Chief Executive Officer of Tor Minerals International,
Inc., a Delaware corporation, on behalf of said corporation.

                                                                              
                                                                            

                                                                              
NOTARY PUBLIC IN AND FOR THE

                                                                              
STATE OF TEXAS

 

AFTER RECORDING PLEASE RETURN TO:



Porter & Hedges, L.L.P.
1000 Main Street, 36th Floor
Houston, Texas 77002

Attn: Nick H. Sorensen

ATTACHMENTS:

Exhibit A - Property Description

Exhibit B - Permitted Encumbrances

Signature and Acknowledgment Page to Leasehold Deed of Trust, Security Agreement

and UCC Financing Statement for Fixture Filing

--------------------------------------------------------------------------------